Filed 2/2/21 P. v. Gibson CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                  B301074

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. NA110504)
         v.

CODELL GIBSON III,

         Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of
Los Angeles County. Judith Levey Meyer, Judge. Affirmed and
remanded with directions.

     Jeanine Grimmond Strong, under appointment by the
Court of Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Zee Rodriguez and Charles J. Sarosy, Deputy
Attorneys General, for Plaintiff and Respondent.
                ______________________________
       In a three-count information filed by the Los Angeles
County District Attorney’s Office, defendant and appellant Codell
Gibson III was charged with inflicting corporal injury on a
girlfriend (count 1; Pen. Code, § 273.5, subd. (a)),1 false
imprisonment by violence (count 2; § 236), and misdemeanor
contempt of court (count 3; § 166, subd. (c)(1)). He pleaded not
guilty. The jury found defendant guilty as charged.
       Defendant was sentenced to a total of two years in state
prison, calculated as follows: the low term of two years for count
1, a concurrent low term of 16 months for count 2, and a
concurrent term of 364 days for count 3.2
       The trial court imposed a $300 restitution fine (§ 1202.4,
subd. (b)), a $90 court facilities assessment (Gov. Code § 70373),
and a $120 court security assessment (§ 1465.8), and imposed
and stayed a $300 parole revocation restitution fine (§ 1202.45).3
       Defendant filed a timely notice of appeal.
       On appeal, he argues: (1) His conviction of false
imprisonment by violence is not supported by substantial

1     All further statutory references are to the Penal Code
unless otherwise indicated.
2     Defendant also pleaded no contest in a separate case for
domestic battery (§ 243, subd. (e)(1)). He was sentenced to 364
days to be served concurrently with the previously described two-
year term for count 1, and no additional fines or fees were
imposed.
3      There is a discrepancy between the minute order, which
sets forth the amounts identified above, and the reporter’s
transcript, which identifies the facilities assessment as $60 and
the court security assessment as $80. The abstract of judgment
mirrors the amounts set forth in the reporter’s transcript.




                                 2
evidence; and (2) Pursuant to People v. Dueñas (2019)
30 Cal.App.5th 1157 (Dueñas), defendant is entitled to a hearing
to determine his ability to pay the court-imposed fines and
assessments.
       As pointed out by the People there is a discrepancy between
the trial court’s July 18, 2019, minute order and the abstract of
judgment regarding the fines and assessments imposed against
defendant. Upon remand, we direct the clerk of the trial court to
prepare an amended abstract of judgment to reflect the amounts
of the fines and assessments as correctly set forth in the trial
court’s July 18, 2019, minute order and forward the corrected
abstract of judgment to the Department of Corrections and
Rehabilitation. In all other respects, the judgment is affirmed.
                    FACTUAL BACKGROUND
I. Prosecution evidence
       A. Defendant and his girlfriend arrived at a hotel where
they were often seen together, and the girlfriend was later found
outside defendant’s room covered in blood
       On October 12, 2018, defendant and C.C. arrived together
at a Long Beach hotel at around 12:30 or 1:00 a.m. Defendant
had been staying at the hotel for approximately six or seven
months before that night. A hotel security guard, Solomon
McCorvey (McCorvey), recognized both defendant and C.C., who
he knew was defendant’s “girlfriend/wife/significant other.”
Although C.C. was not a registered guest at the hotel, McCorvey
had seen C.C. several times at the hotel with defendant.
       Defendant and C.C. left the lobby to go up to defendant’s
room on the 10th floor, room 1006. C.C. returned to the lobby
after about 10 to 20 minutes and asked for a room key, which
McCorvey gave to her. About 10 to 15 minutes later, McCorvey
conducted his rounds, a process in which he walks the length of




                                3
every hotel floor in about 10 to 15 minutes. There were no noises
or disturbances when he passed room 1006.
       At about 1:00 or 2:00 a.m., Kerry King (King) and Luke
Errett (Errett), guests in the room next to room 1006, heard a
woman “shrieking, screaming” for help. The screams lasted
about 20 seconds, long enough for Errett to wake up, put on his
glasses, and get to the door of his own room. When King and
Errett entered the hallway, C.C. was lying on her back on the
floor, not moving and covered in blood. King turned C.C. on her
side because she feared that C.C. would choke on her own blood.
There was a significant amount of blood on the carpet and bloody
handprints on the doorway to room 1006. Errett saw defendant
walking away from C.C. and into a staircase at the end of the
hallway.
        Another guest on the 10th floor opened his door and stated
that he had called 911. King asked C.C. who had done this to
her, and C.C. identified defendant by name. Several minutes
later, defendant, who was wearing only a shirt, came back into
the hallway to return to room 1006. Errett asked defendant if he
was the person C.C. had identified, and defendant confirmed that
it was him. Errett asked defendant what had happened, and
defendant responded, “‘She had it coming. She was trying to
break into the room.’”4
       Defendant then entered room 1006 and went out a couple of
minutes later wearing a new set of clothes. In a “frighteningly
calm” and “chilling” manner, defendant said something to the


4    C.C. was about 5 feet 8 inches tall and weighed about 145
pounds, whereas defendant was about 6 feet 1 inch tall and
weighed about 230 or 240 pounds.




                                4
effect of, “‘Really, [C.C.]?’” or “‘Are you kidding me? You’re really
going to go through with this.’” He then walked to the opposite
end of the hallway and left through the staircase.
       Meanwhile, at the front desk, McCorvey was notified that a
guest from the 10th floor had called 911. McCorvey immediately
went to the 10th floor hallway, saw guests helping C.C., and
asked a guest for towels to help stop the bleeding. Paramedics
arrived and took C.C. to the hospital.
       B. C.C. had multiple injuries to her head that were
consistent with her hair being pulled; defendant was arrested
       C.C.’s injuries included a bloody nose, hair falling out from
being pulled on, an eye that was swollen shut, bruising on both
eyes, petechia5 on one of her eyes, and swelling on her face. The
back of C.C.’s neck had a scratch along the hairline, as well as
matted blood, which were consistent with her hair being pulled.
C.C. told the treating doctor that she had been “struck in the face
and head with fists and feet as well as choked,” and she was
unsure whether she had lost consciousness during the incident.
       As defendant walked away from the hotel in the parking
lot, he was arrested by Long Beach Police Department Officer
Brian Prebanda. Defendant had dry blood on his forearms and
hands, which he admitted was his girlfriend’s blood. Defendant
did not have any visible injuries, but had a “light redness” on his
leg. He also had C.C.’s cell phone.




5     Petechia is a red dot in the eye that occurs when a blood
vessel in the eye bursts due to lack of oxygen; it is common in
cases of strangulation.




                                  5
      C. Blood spatter on the door of the hotel room suggested to
a detective that C.C. was trying to get out of the room
      At around 3:30 to 4:00 a.m., Long Beach Police Department
Detective Elizabeth Barba, who worked in the sex crimes unit,
met C.C. at the hospital. A few hours later, Detective Barba took
C.C. back to the hotel to collect her belongings. C.C. retrieved
her items from the closet, bathroom, and the floor, and packed
them into her suitcase, which was already in the room along with
defendant’s suitcase. C.C. retrieved a contact lens from the floor
that had been knocked out, as well as her “‘emergency phone’”
from behind the couch.
      There was blood on the bed, a picture frame on a wall
leading towards the bathroom, the carpet, and the doorway.
There was blood spatter on the floor that appeared to be going in
the direction of the inside of the room towards the door, which
was the only way to exit the room. There was blood on the
outside of the doorway as well. The location and pattern of the
blood droplets suggested to Detective Barba that C.C. had been
leaning forward and trying to get out of the room. Pieces of C.C’s
blonde hair were also “everywhere,” such as on the floor in
various areas of the room and on the bed. There was blonde hair
on the carpet, as well as clumps of blonde hair on the comforter
and the space between the bed and the sofa.
       Defendant called C.C. four times while she was with
Detective Barba, but C.C., who was trembling and scared when
she received the calls, did not answer.6

6      C.C. did not testify at trial. Although Detective Barba
called and spoke to C.C. one time after the incident, C.C. did not
respond to subsequent calls. According to defendant, C.C. was
living in Kentucky at the time of the trial.




                                 6
II. Defense evidence
       Defendant testified on his own behalf.
       Defendant and C.C. met in California around 2015 and
began an on-and-off sexual relationship that carried on through
October 2018. Both defendant and C.C. were married to other
people when they began their relationship. Defendant lived
primarily in Kentucky, but he occasionally came to California for
work for extended periods of time. When he came to California,
he would see C.C. once or twice a week because his job could
require him to work 16-hour days. At some point, C.C. stayed
with defendant off and on in Kentucky for a few months at a
time, and she had brought some of her things with her. Although
defendant was seeing other people besides C.C., she was his
girlfriend in October 2018.
       Defendant had been arrested for domestic violence
incidents involving C.C. at Long Beach hotels in both 2015 and
2016, but he was not convicted in either case. In August 2018, a
protective order had been issued against him in California, which
prohibited him from contacting C.C.7 That order had been issued
after an August 5, 2018, incident where police responded to a
domestic violence call at the same Long Beach hotel where the
October 12, 2018, incident occurred.8 Defendant denied hitting

7     The criminal protective order was issued on August 30,
2018. After sentencing in the trial at issue here, defendant
pleaded guilty to a charge of domestic battery (§ 243, subd. (e)(1))
based on the August 5, 2018, incident.
8      Long Beach Police Department Officer Keyen Foley
testified about this incident, and the trial court took judicial
notice of the protective order, during the prosecution’s case-in-
chief.




                                 7
C.C. and testified that he had blood on his hand because he had a
recurring scab on his nose that bled.
       On October 12, 2018, defendant went to a night club. C.C.
arrived at the same club and sat down at his table. Because of
the protective order, defendant left the club so he “wouldn’t get in
trouble.” He returned to the hotel alone and then prepared to go
to sleep. Defendant texted C.C. not to come to the room, and he
asked her where he should send her things.
       Sometime after he had fallen asleep, C.C. entered the room,
jumped on top of him in the bed and started hitting him.
Defendant did not know who was attacking him, so he “came up
swinging” and threw the person into the wall. When he realized
that the person in his room was C.C., he lifted her off the ground
and pushed her out of the room. Scared, defendant left the
hallway, but returned to the room to change because he was not
fully clothed. Defendant told Errett that, “she broke into my
hotel room, and she attacked me.”
       At the time of his arrest, defendant told Officer Prebanda
that the blood on his forearms and hands was C.C.’s, but did not
recall having C.C.’s phone in his possession.
III. Rebuttal evidence
       The prosecution had two rebuttal witnesses. Officer
Prebanda addressed defendant’s statements at the time of his
arrest. When he was arrested, defendant told Officer Prebanda
that hotel security let C.C. into the room and defendant was
aware it was C.C. C.C. immediately jumped on top of defendant
and started hitting him. After being arrested, defendant told
Officer Prebanda that the phone in his possession belonged to
C.C.




                                 8
       Officer Foley, who responded to the August 2018 incident,
testified that defendant had no blood or injuries on his nose or
face on August 5, 2018.
                            DISCUSSION
I. Substantial evidence supports defendant’s conviction for false
imprisonment by violence
       Defendant contends that there is insufficient evidence to
support his conviction for false imprisonment because there is no
evidence that C.C. was restrained in the hotel room and her
injuries alone do not permit an inference of restraint. He further
argues that the jury could have convicted him of false
imprisonment based on improper speculation.
       A. Standard of review and relevant law
       When considering a challenge to the sufficiency of the
evidence supporting a conviction, an appellate court reviews the
entire record in the light most favorable to the judgment to
determine whether it contains reasonable, solid, and credible
evidence from which a reasonable jury could find the defendant
guilty beyond a reasonable doubt. (People v. Johnson (2015) 60
Cal.4th 966, 988.) A reviewing court does not invade the province
of the jury by reweighing the evidence, or by re-reconciling
competing circumstances and redrawing competing inferences
from those circumstances; it is the jury—not the appellate
court—that must be convinced of the defendant’s guilt beyond a
reasonable doubt. (People v. Nguyen (2015) 61 Cal.4th 1015,
1055–1056.) “[T]he relevant question is whether, after viewing
the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt.” (Jackson v. Virginia
(1979) 443 U.S. 307, 318–319.)




                                9
       This standard applies when the evidence is primarily
circumstantial, and the appellate court “must accept logical
inferences that the jury might have drawn from the
circumstantial evidence.” (People v. Maury (2003) 30 Cal.4th 342,
396.)
       Section 236 provides: “False imprisonment is the unlawful
violation of the personal liberty of another.” Any exercise of
express or implied force which compels another person to remain
where she does not wish to remain, or to go where she does not
wish to go, is false imprisonment. (People v. Agnew (1940) 16
Cal.2d 655, 659–660.) The essential element of false
imprisonment is restraint. (Id. at p. 659.) The restraint must be
of “a person’s freedom of movement” because the statutory
language “clearly suggests it relates to the personal liberty to be
free from physical restraint.” (People v. Bamba (1997) 58
Cal.App.4th 1113, 1121.) The restraint can be short in time and
distance (People v. Riddle (1987) 189 Cal.App.3d 222, 230), and
the victim need not be restrained in a confined space (People v.
Fernandez (1994) 26 Cal.App.4th 710, 718 (Fernandez)).
       False imprisonment is a general intent crime. (People v.
Olivencia (1988) 204 Cal.App.3d 1391, 1397–1398.) The offense
is a felony if the restraint is effected by violence, menace, fraud or
deceit. (§ 237; People v. Dominguez (2010) 180 Cal.App.4th 1351,
1356–1357.) “Violence” in this context is the use of force greater
than that reasonably necessary to effect the restraint. (People v.
Hendrix (1992) 8 Cal.App.4th 1458, 1462.)
       B. Analysis
       Applying these legal principles, we conclude that
substantial evidences supports defendant’s conviction for false
imprisonment by violence. Hotel guests heard a woman




                                 10
screaming for help for about 20 seconds. Both the length of the
screaming and the fact that no witness heard a man’s voice
suggest that the woman screaming was in a situation from which
she wished to escape. It was entirely reasonable for the jury to
rely on a lengthy scream to infer that C.C. was being restrained
against her will, particularly when considered in context with the
other circumstantial evidence.9
       Thereafter, two hotel guests found C.C. outside of room
1006, bloody. Police officers later found clumps of C.C.’s hair on
the bed and on the hotel room floor, and a mark on the back of
her neck suggested that her hair had been pulled out. From this
evidence, the jury reasonably could have inferred that defendant
was restraining C.C. in the hotel room and using her hair to pull
her closer to him, rather than push her away as he claimed in his
trial testimony.
       Moreover, the fact that her hair was pulled out and found
in multiple places in the room suggests that defendant used force
beyond that necessary to prevent C.C. from leaving the room.
People v. Castro (2006) 138 Cal.App.4th 137, 143 (Castro) is
instructive. In that case, the appellate court held that the
defendant had used sufficient force to satisfy the elements of

9     In his reply brief, defendant discounts this evidence by
claiming that C.C. was screaming only after she left room 1006
because there is no direct evidence that she was screaming from
inside the room. Defendant is essentially asking us to reweigh
the evidence, something we cannot, and will not, do. (People v.
Prunty (2015) 62 Cal.4th 59, 89 (conc. & dis. opn. of Cantil-
Sakauye, C. J.; People v. Alexander (2010) 49 Cal.4th 846, 882–
883.)




                               11
false imprisonment by violence where he had approached a young
girl on the street, grabbed her arm, turned her around, and
pulled her a few steps toward his car. The court noted that the
restraint was accomplished by the time the defendant had turned
the victim around. (Ibid.) The use of additional force by pulling
her towards his car, even just a few steps, was sufficient to
constitute violence because that force was greater than that
reasonably necessary to effect the restraint.
       Much like the defendant in Castro, defendant had already
accomplished the restraint of C.C. when he pulled on her hair,
and in pulling her hair out, he used force significantly greater
than reasonably necessary to accomplish that restraint. Indeed,
the instant case is stronger than Castro because the additional
force required to pull out someone’s hair is significantly greater
than that required to pull a young person a few steps in one
direction. (Castro, supra, 138 Cal.App.4th at p. 143.) The fact
that C.C. did not testify, unlike the complaining witness in
Castro, does not change our conclusion. (Id. at p. 140.)
       In addition to the pulled-out hair evidence, there was also a
large amount of blood, not only in the hallway and on the outside
of the door, but inside the room as well. Inside the hotel room,
there was blood on the bed, a picture frame, the carpet, and the
doorway. The pattern of blood near the doorway inside the room
suggested that C.C. had been leaning forward toward the door.
Such blood spatter is consistent with injuries caused to
C.C. as she tried to leave the room, rather than as if she had
fought to stay inside of the room. Detective Barba opined as




                                12
much, and the jury reasonably could have believed such opinion
based on their own review of photographs of the hotel room.10
       Urging us to reverse, defendant argues that the record
lacks any evidence, beyond C.C.’s injuries, that defendant
restrained or confined C.C. in the hotel room. Aside from the fact
that he offers no legal authority for the proposition that injuries
alone cannot permit an inference of restraint, as set forth above,
there was ample evidence beyond C.C.’s injuries of restraint. To
conclude otherwise, we would have to reweigh the evidence,
something we cannot, and will not, do. (People v. Young (2005) 34
Cal.4th 1149, 1181 [we do not reweigh the evidence or resolve
conflicts in the evidence]; People v. Ceja (1993) 4 Cal.4th 1134,
1139 [if the circumstances reasonably justify the factfinder’s
findings, the reviewing court may not reverse the judgment
merely because it believes that the circumstances might also
support a contrary finding]; People v. Bean (1988) 46 Cal.3d 919,
932–933 [same].)
       Defendant further asserts that affirming the false
imprisonment conviction here would allow a battery and other
similar offenses to be charged as false imprisonment. We are not
convinced.




10     In his reply brief, defendant asserts that Detective Barba
did not offer any such opinion. Defendant is mistaken. When
asked if there was “[a]nything significant about those droplets of
blood in your opinion,” Detective Barba replied that it seemed
that she was “leaning somewhat forward in an attempt to get out
of the room, and that’s where the droplets” came from.




                                13
       Fernandez, supra, 26 Cal.App.4th 710 helps us reach this
conclusion. In Fernandez, the victim was running away from the
defendant and several others. (Fernandez, supra, at pp. 712–
713.) The defendant caught up to the victim and pulled him
down, restraining him “long enough for [the victim] to suffer over
20 kicks.” (Id. at p. 718.) In affirming the conviction for false
imprisonment, the court distinguished between the battery and
the false imprisonment by pointing out that “[the defendant] and
the others could have hit [the victim] without holding him down.”
(Ibid.) Though the battery and false imprisonment in Fernandez
occurred at the same time, the court was able to identify two
distinguishable offenses and uphold the conviction. (Ibid.)
       Similarly, here, the injury inflicted on C.C. and the false
imprisonment offenses also occurred at the same time, but they
were two separate offenses. As in Fernandez, defendant could
have hit C.C. without restraining her, but based on the evidence
and inferences described above, a rational jury could have found
that defendant both injured C.C. and prevented her from leaving
his hotel room. The prosecutor told the jury as much when he
explained, “[defendant] was brutally . . . assaulting his girlfriend,
and when he was doing so, he was preventing her from leaving
the room.” Thus, it does not follow that affirming defendant’s
conviction on these facts would lead to false imprisonment
charges in all battery and related offense cases.
II. Restitution fines and assessments
       Defendant argues that the trial court erred in imposing the
assessments and fines without first determining that he had the
ability to pay, in violation of his federal and state constitutional
rights. In support, he relies on Dueñas, supra, 30 Cal.App.5th
1157. We have previously “conclude[d] that Dueñas was wrongly




                                 14
decided.” (People v. Hicks (2019) 40 Cal.App.5th 320, 324 (Hicks),
review granted Nov. 26, 2019, S258946; accord, People v.
Kingston (2019) 41 Cal.App.5th 272, 279–282; People v. Kopp
(2019) 38 Cal.App.5th 47, 96–97, review granted Nov. 13, 2019,
S257844.) It follows that we reject defendant’s challenge to the
assessments and fines, including his contention that he was
denied effective assistance of counsel for failing to raise this issue
at sentencing.
       That said, as pointed out by the People, there is a
discrepancy between the trial court’s July 18, 2019, minute order,
which lists the facilities assessment as $90 and the court security
assessment as $120, and the reporter’s transcript, which
identifies the facilities assessment as $60 and the court security
assessment as $80. The abstract of judgment mirrors the
reporter’s transcript.
       Ordinarily, discrepancies between the reporter’s transcript
and the clerk’s transcript “are resolved in favor of the reporter’s
transcript unless the particular circumstances dictate otherwise.”
(In re Merrick V. (2004) 122 Cal.App.4th 235, 249; see also People
v. Zackery (2007) 147 Cal.App.4th 380, 385.) This general
principle does not apply where the trial court did not orally
pronounce the correct, statutorily mandated assessments.
(People v. Sencion (2012) 211 Cal.App.4th 480, 483–484.) And,
where harmonization of discrepancies is not possible, “‘that part
of the record will prevail, which, because of its origin and nature
or otherwise, is entitled to greater credence [citation].’” (People v.
Smith (1983) 33 Cal.3d 596, 599.)
       In this case, the minute order sets forth the correct
amounts because defendant was convicted on three counts, and
the statutes at issue specifically include both felony and




                                 15
misdemeanor convictions. (Gov. Code § 70373, subd. (a)(1) [“The
assessment shall be imposed in the amount of thirty dollars ($30)
for each misdemeanor or felony”]; § 1465.8, subd. (a)(1) [“[A]n
assessment of forty dollars ($40) shall be imposed on every
conviction for a criminal offense”]; see also People v. Castillo
(2010) 182 Cal.App.4th 1410, 1415, fn. 3; People v. Roa (2009) 171
Cal.App.4th 1175, 1181.) Accordingly, the abstract of judgment
must be corrected to match the July 18, 2019, minute order. We
therefore direct the clerk of the trial court to (1) prepare an
amended abstract of judgment reflecting the correct amount of
both assessments ($90 facilities assessment and $120 court
security assessment); and (2) forward a copy of the amended
abstract of judgment to the California Department of Corrections
and Rehabilitation. (People v. Sinclair (2008) 166 Cal.App.4th
848, 856–857.)




                               16
                           DISPOSITION
       The clerk of the trial court is directed to (1) prepare an
amended abstract of judgment reflecting a $90 facilities
assessment and a $120 court security assessment; and
(2) forward a copy of the amended abstract of judgment to the
California Department of Corrections and Rehabilitation. In all
other respects, the judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST


We concur:



________________________, J.
CHAVEZ



________________________, J.
HOFFSTADT




                                17